Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “perioperative image” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, recitation that generating the digital image comprises “providing a perioperative image of the surgical site” is indefinite.  It is not clear as to what a “perioperative image” is referring, or how it relates to the digital image (i.e. cone 1002) in its generation.  The specification offers no explanation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 8, 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stricko, III et al. (US 2020/0245438, hereinafter “Stricko”).

displaying an image of a surgical site (Fig.5, surgical site (target workspace) including target tissue 510 displayed, [0044], [0063]); 
associating a selected robotic manipulator with at least one selected surgical instrument to be used in an operation (choice of manipulator of the computer assisted device is associated with choice of surgical instrument to be used, [0069], reachability metric depends on the particular instrument and the manipulator to which it is mounted, [0047],[0048]) ; 
calculating an effective reach for the at least one selected surgical instrument based on a position of the selected robotic manipulator relative to the surgical site (a reachable swept volume is determined for the instrument when articulated based on position of instrument and manipulator with respect to patient’s surgical site, [0047]); 
generating a digital image corresponding to the effective reach of the at least one selected surgical instrument (Fig.5, reachable swept volumes 530a,530b representing the effective reach of the instruments, [0047] are displayed, [0063]); and 
displaying the digital image on the image of the surgical site for reference by an operator (Fig.5, [0063]).
As to claim 2, the digital image is a cone of reach (reachable swept volume can be a roughly conical space of the effective reach of the instrument, “conical space” [0047]).
As to claim 3, Stricko further discloses adjusting the selected robotic manipulator to a new position relative to the surgical site when the digital image corresponding to the effective reach of the at least one selected surgical instrument does not overlap the surgical site (multiple interations, including different positions of the manipulator arms and instrument parameters, [0069], are performed, [0070], it will follow that some of these possible combinations will not 
	As to claim 4, the selected robotic manipulator is adjusted to the new position if the digital image corresponding to the effective reach of the at least one selected surgical instrument does not overlap a targeted tissue within the surgical site (multiple interations, including different positions of the manipulator arms and instrument parameters, [0069], are performed, [0070], it will follow that some of these possible combinations will not allow the reachable swept volume of the surgical instrument to overlap the target tissue 510, Fig.5, and this will be reflected in the display image of Fig.5).
As to claim 5, Stricko further discloses identifying target tissue at the surgical site (Fig.5, surgical site (target workspace) including target tissue 510 identified and displayed, [0044], [0063]); comparing a position of the digital image corresponding to the effective reach of the at least one selected surgical instrument against a position of the target tissue (Fig.5, positions of instruments 520a-520c and their reachable swept volumes 530a 530b compared to location of target tissue 510); and installing a trocar when the position of the digital image of reach overlaps 
As to claim 8, Stricko further discloses: identifying target tissue at the surgical site (Fig.5, surgical site (target workspace) including target tissue 510 identified and displayed, [0044], [0063]); comparing a position of the digital image corresponding to the effective reach of the at least one selected surgical instrument against a position of the target tissue (Fig.5, positions of instruments 520a-520c and their reachable swept volumes 530a 530b compared to location of target tissue 510); moving the selected robotic manipulator relative to the surgical site to adjust the position of the digital image corresponding to the effective reach of the at least one selected surgical instrument relative to the target tissue (multiple interations, including use of different positions of the manipulator arms and instrument parameters, [0069], are performed, [0070], it will follow that some of these possible combinations will allow the reachable swept volume of the surgical instrument to overlap the target tissue 510, Fig.5, and this will be reflected in the display image of Fig.5); and installing a trocar when the position of the digital image of reach overlaps the position of the target tissue (once an adequate positioning of elements is determined, [0075], guidance for port locations is provided to install ports, [0076],[0080]).
As to claim 11, wherein associating the selected robotic manipulator with the at least one selected surgical instrument to be used in the operation includes: choosing the at least one selected surgical instrument from a library of one or more surgical instruments (instruments of different models, types, configurations, etc., [0069]); and choosing the selected robotic manipulator with which to pair the at least one selected surgical instrument from a group of one or more available robotic manipulators (one or more possible choices of repositionable arms/manipulators, [0069]).

As to claim 20, the second trocar is installed immediately before or after installing a first trocar for the at least one selected surgical instrument (once an adequate positioning of elements is determined, [0075], guidance for port locations is provided to install ports, [0076],[0080], which will place the second port either before or after the first, depending on chosen installation order).


Claim(s) 1-4, 9, 11-15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Genova et al. (US 2019/0321118, hereinafter “Genova”).
As to claim 1, Genova discloses a trocar placement method, comprising: 
displaying an image of a surgical site (displayed image data of surgical site, 700, Fig.7A, 1100, Fig.10, [0088]); 
associating a selected robotic manipulator with at least one selected surgical instrument to be used in an operation (robotic manipulator 104, including insertion tube 108, Figs.1,8, is associated with  particular instrument parameters, [0099],[0100] to be used in the procedure); 
calculating an effective reach for the at least one selected surgical instrument based on a position of the selected robotic manipulator relative to the surgical site (“determine range of possible motion of the instrument 110 with respect to the bore 300”, [0099], Figs.8,9); 

displaying the digital image on the image of the surgical site for reference by an operator (e.g. volumes 902,900 in display image 1100 of Fig.10, [0106], and volumes 1102,1100 in display image 1100 of Fig.11).
	As to claim 2, the digital image is a cone of reach (e.g. extents of manipulations 900,902, Fig.10 are cone-shaped, but this all depends on the manipulation characteristics of the instrument, [0100]).
	As to claim 3, Genova further discloses adjusting the selected robotic manipulator to a new position relative to the surgical site when the digital image corresponding to the effective reach of the at least one selected surgical instrument does not overlap the surgical site (e.g. insertion tube 108 can be repositioned while the overlay images 900,902, Figs.9,10 (or 804, Fig.8) are displayed so that the overlay images can be positioned with respect to a target anatomical region, Fig.11, [0106], [0107]); calculating an adjusted effective reach for the at least one selected surgical instrument based on the position of the selected robotic manipulator relative to the surgical site (adjusted extents of reach 1102,1100, Fig.11 are generated after repositioning, [0106]); generating an adjusted digital image corresponding to the adjusted effective reach of the at least one selected surgical instrument (the extents of reach of each instrument is displayed, Fig.11); and displaying the adjusted digital image on the image of the surgical site for reference by the operator (Fig.11).

	As to claim 9, wherein displaying the image of the surgical site further comprises: forming an incision of an abdominal cavity of a patient (abdominal incision made for access to target site, [0078]); inserting an imaging device into the abdominal cavity (camera 204, which is on distal end of insertion tube 108 is inserted into the abdominal cavity, Fig.4, [0078]); and focusing the imaging the device at the surgical site (it is assumed that “receiving a desired interior view” of the body cavity and target site, [0079],[0084], includes a focused image since
an unfocused image would be useless).
	As to claim 11, wherein associating the selected robotic manipulator with the at least one selected surgical instrument to be used in the operation includes: choosing the at least one selected surgical instrument from a library of one or more surgical instruments (parameters for multiple instruments are stored and used depending on which one is chosen, [0099]-[0100]); and choosing the selected robotic manipulator with which to pair the at least one selected surgical instrument from a group of one or more available robotic manipulators (although only one manipulator 104 is shown in Figure 1, Genova contemplates the use of multiple manipulators when separate insertion points are used, [0108]).
	As to claims 12-15 and 18, Genova suggests that in some embodiments, the camera and instruments are independently movable by separate manipulators and inserted through separate incisions ([0108]).  Given a camera and two instruments to perform a procedure (Fig.3C), it follows that each instrument would be associated with its own manipulator.  Accordingly, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 8, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genova et al. (US 2019/0321118, hereinafter “Genova”).
As to claim 5, Genova further discloses identifying target tissue at the surgical site (the system can identify anatomical features of interest, Fig.13, [0109]-[0110]) and comparing a position of the digital image corresponding to the effective reach of the at least one selected surgical instrument against a position of the target tissue (points of intersection between the instrument envelope and anatomy surface region can be determined, Fig.13, [0111]).  Genova further contemplates separating the camera and instruments so as be separately movable using multiple individual robotic manipulators, wherein each of the camera and instruments are inserted through their own incision ([0108]).  Since Genova recognizes that a trocar will be used at each incision to aide in insertion of the designated instruments, [0003], a trocar would be installed at some point in time to perform the procedure, but Genova fails to explicitly disclose that the trocar is installed when the position of the digital image of reach overlaps the position of the target tissue.  However, Genova does use the “anticipated insertion location” (point of incision through which the instrument will be inserted through the trocar) along with kinematic information regarding the manipulator position and instrument parameters ([0108]) to determine the possible extent (effective reach) of the instrument within the body cavity (as discussed with respect to Figs.8-14 and described above with respect to claims 1-4).  It would then follow that if the effective reach is deemed acceptable (e.g. the effective reach overlaps the target site so as to allow effective intersection, Fig.13, [0111]), such “anticipated insertion location” would actually be used as the site for trocar placement.  Therefore, if not already contemplated by Genova, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have installed the trocar at the “anticipated insertion location” when the effective reach is deemed acceptable for an effective procedure, in order to allow the procedure to proceed with a high expectation of success.
As to claim 8, see discussion above with respect to claim 5.  Furthermore, Genova teaches moving the select robotic manipulator relative to the surgical site to adjust the position of the digital image corresponding to the effective reach of the at least one instrument relative to the target tissue (see discussion of claims 3 and 4 above with respect to Genova).
As to claims 16, 17 and 19, see discussion above with respect to claims 12-15 concerning the second instrument-manipulator pair and the discussion of claim 5 above with respect to placement of a trocar.
As to claim 20, the second trocar is installed immediately before or after installing a first trocar for the at least one selected surgical instrument (once an adequate positioning of elements is determined for installation of the trocars (see discussion of claims 12-19 above), depending on chosen installation order, the second trocar will be installed either before or after the first).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stricko, III et al. (US 2020/0245438, hereinafter “Stricko”) in view of Gilreath et al. (US 2018/0310802, hereinafter “Gilreath”).
Stricko discloses the method as set forth above with respect to claim 1 wherein the target tissue (510, Fig.5) is highlighted from the reachable volumes (e.g. 530a,530b) by either a different shade or color (see Fig.5), but fails to disclose that the target tissue is highlighted using a adjustably sized shape drawn around or overlaid on the target tissue.  Gilreath is just one of numerous references that teach that a visual indicator for highlighting an area of interest in an image can take any form, including  a flashing border, arrow, different color or a circular ring shape, the size of such feature depending the size and number of areas of interest being highlighted (see circle 11001 in Fig.110A in particular, [1269]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an appropriately sized shape (e.g. ring) to encircle the target tissue in Stricko since Gilreath teaches that such encircling shape is a suitable form of highlighting to provide the predictable result of providing better visualization of the target tissue in the image.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genova et al. (US 2019/0321118, hereinafter “Genova”) in view of Gilreath et al. (US 2018/0310802, hereinafter “Gilreath”).
Genova discloses the method as set forth above with respect to claim 1 wherein the target tissue (e.g. anatomical features of interest 414,704,706, Fig.13) is highlighted by either a different shade or color ([0110]), but fails to disclose that the target tissue is highlighted using a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090326318 A1	TOGNACCINI; MARC E. et al.
US 20080004603 A1	Larkin; David Q. et al.
US 20170027654 A1	FRIMER; Motti et al.
US 20170046842 A1	YAMAGUCHI; Kenta
US 20140135985 A1	Coste-Maniere; Eve C. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795